EXAMINER'S COMMENT
Withdrawn Rejections
All previous rejections are withdrawn in light of the amendment of claims 1, 3, 30 and 32-36, and in light of the cancellation of claims 31 and 38-39.

Allowable Subject Matter
Claims 1-3, 15-24, 30 and 32-37 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Schrantz on August 11, 2022.

The application has been amended as follows: 

Claim 3 (currently amended): A method of producing a prenylated stilbenoid in a transgenic organism, cell or tissue, the method comprising:
cultivating or culturing the transgenic organism, cell or tissue;
is transgenic for a nucleic acid molecule comprising [[a]] the sequence as set forth in SEQ ID NO: 15,
wherein a dimethylallyl pyrophosphate is added to the C-3’ position of a stilbenoid as prenyltransferase activity to produce the prenylated stilbenoid in the transgenic organism, cell, or tissue.

Claim 15 (currently amended): A method for expressing a nucleic acid molecule that encodes a polypeptide having stilbenoid prenyltransferase activity in a transgenic organism, cell or tissue, the method comprising:
generating a transgenic organism, cell, or tissue comprising a transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 15 that encodes a polypeptide having stilbenoid prenyltransferase activity, and expressing the nucleic acid molecule.

Claim 20 (currently amended): A method for expressing a polypeptide having stilbenoid prenyltransferase activity in a transgenic organism, cell or tissue, the method comprising:
generating a transgenic organism, cell, or tissue comprising a transgene encoding a polypeptide comprising an amino acid sequence comprising the sequence as set forth in SEQ ID NO: 14 having stilbenoid prenyltransferase activity, and expressing the polypeptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed free of the prior art, due to the failure of the prior art to teach or suggest the generation of a transgenic organism, cell or tissue comprising a transgene comprising a nucleic acid molecule comprising the nucleotide sequence set forth in SEQ ID NO:15 or encoding the amino acid sequence set forth in SEQ ID NO:14. The closest prior art identified is Page et al. U.S. Patent No. 9,765,308, issued Sep. 19, 2017. The claimed invention and the invention of the prior art differ at least with respect to the source, structure, and specific activity of the prenyltransferase protein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662